Title: From Thomas Jefferson to John McDowell, 22 October 1798
From: Jefferson, Thomas
To: McDowell, John


          
            Dear Sir
            Monticello Oct. 22. 98.
          
          Your favor of Sep. 27. was duly recieved, and having [now] to make a paiment, I send the bearer, Jupiter, a trusty servant express, to recieve and bring any sum you may have in readiness for me. be so good as to let it be in hard cash, as no […] is recieved here. I will hereafter ask of you only quarterly settlements & paiments if you please, fixing them in the months of March, June, Septemb. & December, because these falling in with our docket & district courts give a chance of conveying the money without my sending express for it. the manager of my nailery has been sick upwards of a month, & is but just getting about. this has occasioned less work to be done, and not well enough done to trust it to a distant market, where the cause not being known to be temporary might give a permanent discredit to our work. as soon as he can attend to business you shall be furnished with the kinds of nails you desire. I am Sir
          Your most obedt. servt
          
            Th: Jefferson
          
        